(Por la Corte, a propuesta
del Juez Presidente Sr. Del Toro.)
Por cuanto, el Fiscal por moción del 7 de abril de 1942, notifi-cada al abogado del apelante, pidió la desestimación del recurso in-terpuesto, basándose en que dictada la sentencia recurrida el 2 de mayo de 1941, o sea hacía más de once meses, no se había archivado aún la transcripción de los autos en este Tribunal, y
Por cuanto, señalada la vista de la moción para el 13 de julio en curso, en el acto de la misma el apelante por un nuevo abogado pidió que se declarara sin lugar la moción, concediéndosele un tér-*963mino de treinta días para archivar la transcripción, alegando que tenía buenas razones para pedir la revocación de la sentencia, y
PrOR cuanto, la falta de diligencia en la tramitación del recurso es manifiesta y la razón que se alegó como fundamental para pedir la revocación — falta de hechos suficientes en la acusación por no haberse expresado que el arma dejada de registrar medía hasta doce pulgadas — no lo es, de acuerdo con la jurisprudencia establecida en el caso del Pueblo v. Aviles, 54 D.P.R. 272, citada con aprobación y aplicada en los del Pueblo v. Rodríguez, 59 D.P.R. 602 y Pueblo v. Candelaria Rodríguez, 60 D.P.R. 626;
POR tanto, se declara con lugar la moción y en su consecuencia se desestima, por abandono, el recurso.